Citation Nr: 0800290	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus (claimed as arthritic feet).

2. Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in March 2004 (denying 
entitlement to service connection for bilateral hallux 
valgus) and May 2005 (establishing an initial rating of 10 
percent for a cervical spine disability) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Also, in April 2007, the RO denied the veteran's claim for 
entitlement to service connection for a bilateral shoulder 
disability.  The RO received the veteran's timely notice of 
disagreement in September 2007, but no statement of the case 
has been issued.  The issue is therefore reflected on the 
title page of this decision and is remanded for further 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

This case was the subject of a November 2007 hearing before 
the undersigned Veterans Law Judge.

With respect to the issue of entitlement to an initial rating 
in excess of 10 percent for a cervical spine disability, the 
matter of whether the veteran's VA Form 9 received on 
November 7, 2006, was timely filed in  response to a 
Statement of the Case dated August 24, 2006, is addressed in 
detail below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Jurisdiction

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such questions.  
38 C.F.R. § 20.101(d).

In an RO rating decision dated in May 2005, the RO granted 
service connection for the veteran's cervical spine 
disability, and assigned an initial rating of 10 percent, 
effective October 21, 2003, the date of the veteran's claim 
for service connection.  The veteran was provided notice of 
this decision in a letter dated June 3, 2005.  In July 2005, 
the RO received a VA Form 9 in which the veteran disagreed 
with the initial rating of 10 percent.  A deferred RO rating 
decision dated August 24, 2006, states that VA records should 
be updated to reflect receipt of the notice of disagreement 
in July 2005, "and VACOLS coded to show SOC sent on 
8/24/06."  

Several documents in the claims file are date-stamped August 
24, 2006, including a statement of the case on the issue of 
entitlement to an initial rating in excess of 10 percent for 
cervical spine disability.  However, dated August 30, 2006, 
is a letter to the veteran from the RO stating that "[w]e 
received your written disagreement with the [VA] decisions of 
June 3, 2005.  This letter describes what happens next..."  
The August 30, 2006, letter indicates that a VA staff member 
would review the claim, perhaps take further action, and then 
issue a statement of the case.   As a result, the Board 
cannot be confident of exactly when the statement of the case 
date-stamped August 24, 2006, was actually sent to the 
veteran.  

On November 7, 2006, the RO received a VA Form 9 from the 
veteran on the issue of entitlement to an initial rating in 
excess of 10 percent for a cervical spine disability.  
Assuming all procedures were handled in a regular manner, the 
VA Form 9 would have been due at the RO on October 23, 2006, 
60 days after the date of issuance of the Statement of the 
Case.  See 38 C.F.R. § 38 C.F.R. § 20.302(b).  However, in 
light of the August 24, 2006, deferred rating decision that 
indicates that VA records were not accurate as of that date, 
and the August 30, 2006, RO letter to the veteran that 
indicates that a Statement of the Case had yet to be issued, 
the Board finds that the presumption of administrative 
regularity is rebutted.  Even assuming that the Statement of 
the Case was mailed as dated, the ordering of correspondence 
was misleading and likely to cause confusion.  Under the 
circumstances, a two-week tolling of the time requirement for 
filing of the VA Form 9 is warranted.  Accordingly, the Board 
finds that the VA Form 9 received on November 7, 2006, though 
it would otherwise have been two weeks late, constitutes a 
timely substantive appeal with the Statement of the Case 
dated August 24, 2006.  The matter is therefore within the 
Board's jurisdiction, as reflected on the title page of this 
decision.    

Because the RO had found that the veteran's November 7, 2006, 
substantive appeal was not timely, the RO adjudicated the 
veteran's continuing claim for a higher initial rating for 
cervical spine disability as a new claim for an increased 
rating.  As a result, after new VA examinations of the spine 
were performed in January 2007, the RO adjudicated the claim 
in April 2007 based on the new evidence, but without issuance 
of a supplemental statement of the case.  Because the Board 
finds that an appeal has been perfected as to this issue, a 
supplemental statement of the case should be issued in 
connection with the receipt of new evidence and 
readjudication of the claim.  See 38 C.F.R. § 19.31 

As an additional matter of jurisdiction, the Board notes that 
the RO received a timely notice of disagreement in September 
2007 with the RO's April 2007 rating decision that denied 
entitlement to service connection for a bilateral shoulder 
disability.  No statement of the case has been issued on this 
matter.  In light of the present procedural posture of this 
issue, the Board is obligated to remand the issue for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).



Notice and Development

Regarding his claim for service connection for bilateral 
hallux valgus, the veteran contends that his left foot hallux 
valgus began during service, and that his right foot 
disability has developed over the years due to the strain 
caused by his left foot hallux valgus.  See November 2007 
Board hearing transcript (Tr.) at 9.  The Board notes that 
just prior to entry into service, examination of the feet in 
May 1982 revealed that the veteran had mild asymptomatic pes 
planus.  A copy of a service medical record provided by the 
veteran reflects that in April 1985, the veteran was seen 
after he had tripped while running.  His left great toe had 
been swollen and painful since.  On physical examination, 
there was swelling of the left great toe, with decreased 
range of motion due to pain.  The notation further indicates 
either that there was or was not deformity of the toe-the 
symbol in question is either a 'c' with a line on top of it 
or an 'o' with a line on top of it.  The ambiguity is 
unfortunate, since hallux valgus is in fact a type of 
deformity of the great toe.  The treating physician's 
diagnosis was possible fracture of the great toe, but x-rays 
taken that same day were negative.  After X-rays, the 
treatment plan was no physical training for 3 days, and then 
follow-up as needed.  

Further complicating matters is that although the veteran has 
provided a copy of this service medica record (SMR), the 
original SMR is not associated with the other original SMRs 
in the claims file.  Perhaps this is why the RO did not 
acknowledge this SMR in its March 2004 adjudication of the 
veteran's claim, in the June 2005 statement of the case, or 
in the August 2006 supplemental statement of the case.

The Board has reviewed the copy of the April 1985 SMR and 
sees no reason to question its authenticity.  It appears 
likely that the original SMR has been inadvertently 
misplaced.  A copy of the SMR was received from the veteran 
in October 2003, with his initial claim for compensation, 
after he had requested a copy of his military records from 
the RO in July 2003.  

As noted, the SMR is difficult to interpret, and indicates an 
injury and perhaps a deformity of the left great toe.  The 
veteran now seeks service connection for hallux valgus, a 
type of deformity of the great toe.  Private X-rays dated in 
December 1999 revealed bilateral hallux valgus.  Since there 
is evidence of an injury in service and what is likely a 
chronic disability post-service, the Board finds that a VA 
examination and opinion on this matter would be helpful in 
adjudication of the claim.  See 38 U.S.C.A. § 5103A(d).

Additionally, the record should be supplemented with any 
relevant medical records that have not been previously 
obtained, to include relevant records of continuing VA 
treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his bilateral hallux 
valgus (claimed as arthritic feet), 
cervical spine disability, and bilateral 
shoulder disability.  After any required 
releases are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained. 

The records sought should include relevant 
records of continuing VA treatment.

2.  Take appropriate action, including 
issuance of a Statement of the Case, on the 
appeal initiated by the veteran from the 
April 2007 rating decision addressing the 
issue of entitlement to service connection 
for a bilateral shoulder disability.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination. 

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's left and/or 
right hallux valgus began during service or 
is related to some incident of service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include: 1) the veteran's May 
1982 service enlistment examination, 
indicating that he had mild, asymptomatic 
pes planus; and 2) a copy of an April 24, 
2005, service medical record indicating that 
the veteran was seen for a swollen and 
painful left great toe.  

The examiner should provide his opinion as 
to whether it is most likely that the April 
24, 2005, service medical record (contained 
in the claims file but not in the service 
department records envelope) indicates that 
the veteran did or did not have a deformity 
of the left great toe.  The notation 
indicates either that there was or was not 
deformity of the toe-the symbol in question 
is either a 'c' with a line on top of it or 
an 'o' with a line on top of it.
 
For the veteran's hallux valgus, the 
examiner should describe the nature of the 
veteran's present disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the disability began 
during service or was caused or aggravated 
(chronic worsening of underlying condition 
versus temporary flare-up of symptoms) by 
any incident of service.

If the examiner finds that the veteran's 
left hallux valgus is at least as likely as 
not related to service, the examiner should 
opine whether it is at least as likely as 
not that any right foot disability is 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his left foot 
hallux valgus. 

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



